                                                  The Honorable Judge Christopher M. Alston
1
                                                  Chapter 11
2                                                 Hearing Date: July 16, 2020
                                                  Hearing Time: 9:30 AM
3                                                 Hearing Location: Telephonic
4
                                                  Response Date: July 9, 2020
       Arnold M. Willig
5      Elizabeth H. Shea
       Charles L. Butler, III
6
       HACKER & WILLIG, INC., P.S.
7      520 Pike Street, Suite 2500
       Seattle, WA 98101
8      Phone: (206) 340-1935
9
       Fax: (206) 340-1936

10     Attorneys for Secured Creditor BRMK Lending, LLC
11
                          IN THE UNITED STATES BANKRUPTCY COURT
12                  FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE

13     In re:                                                No. 20-11541-CMA
14
       V. S. INVESTMENT ASSOC., LLC,                         BRMK LENDING, LLC’S MOTION
15                                                           TO DISMISS BANKRUPTCY OR FOR
                                    Debtor.                  RELIEF FROM STAY AND
16
                                                             ABANDONMENT TO PROCEED
17                                                           WITH RECEIVERSHIP

18
                             I. INTRODUCTION & RELIEF REQUESTED
19
                Secured creditor, BRMK Lending, LLC, successor by merger to PBRELF I, LLC
20
       (“BRMK”), by and through its attorneys, HACKER & WILLIG, INC., P.S., hereby respectfully
21
       moves this Court for an order to dismiss this case, or for relief from stay to allow the pending
22
       receivership case to proceed in King County Superior Court, Case No. 20-2-01927-5 SEA (the
23
       “Receivership Case” or the “Receivership Estate”), which includes as property of the Receivership
24
       Estate certain real property owned by the Debtor, V. S. Investment Assoc., LLC (“V. S.
25
       Investment” or the “Debtor”). The Receivership Case has been pending since February 5, 2020,
26



     BRMK LENDING, LLC’S MOTION TO DISMISS                               HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                               ATTORNEYS AT LAW
                                                                             520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 1                                                Seattle, Washington 98101
                                                                              Telephone (206) 340-1935

     Case 20-11541-CMA        Doc 25     Filed 06/22/20    Ent. 06/22/20 16:44:10      Pg. 1 of 14
1      and the court-appointed general receiver, Elliott Bay Asset Solutions, LLC (the “Receiver”), has
2      incurred significant resources in administering the Receivership Estate. The bankruptcy case
3      should be dismissed, and the Receivership Case should proceed. Alternately, the elements of relief
4      from stay under 11 U.S.C. § 362(d) and for abandonment under 11 U.S.C. § 554(b) are met in this
5      matter, so relief from stay and abandonment should be granted.
6                                       II. EVIDENCE RELIED UPON
7             This Motion is supported by the concurrently filed Declarations of Stephanie Jenkins, an
8      Asset Manager for BRMK (the “Jenkins Decl.”), and Stuart Heath, the principal of the Receiver
9      (“Heath Decl.”). This Motion is also supported by the records and pleadings on file herein.
10                         III. HOLDER WITH RIGHT OF ENFORCEMENT
11            BRMK originated the loan referenced herein, and is the present holder of the original
12     promissory note and all other loan documents described below, including the two deeds of trust
13     against the real properties located at 2467 South College Street, Seattle, Washington 98144 (the
14     “College Street Property”) and 4415 Priest Point Drive Northwest, Marysville, Washington 98271
15     (the “Priest Point Property)1 (collectively the “Properties”). The loan was originally made by
16     PBRELF I, LLC, which has merged with BRMK, and thus BRMK has acquired all right, title, and
17     interest in and to the loan. Jenkins Decl., ¶¶ 3-5.
18                                      IV. FACTUAL BACKGROUND
19            A.      The Indebtedness Owed to BRMK.
20            On April 18, 2016, V. S. Investment received a loan from PBRELF I, LLC (now BRMK)
21     in the original principal amount of $1,880,000.00 (the “Loan”). The loan was evidenced by a
22     promissory note of the same date (the “Note”) and other loan documents. The Note originally
23     matured on February 1, 2017 (the “Maturity Date”). A true and correct copy of the Note, with
24     required redactions for financial privacy, is attached to the Jenkins Decl. as Exhibit A, and is
25
       1
26      The Priest Point Property is owned by a separate entity, V. S. Developing, LLC, and thus is not property
       of the bankruptcy estate.

     BRMK LENDING, LLC’S MOTION TO DISMISS                                  HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                  ATTORNEYS AT LAW
                                                                                520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 2                                                   Seattle, Washington 98101
                                                                                 Telephone (206) 340-1935

     Case 20-11541-CMA         Doc 25     Filed 06/22/20     Ent. 06/22/20 16:44:10       Pg. 2 of 14
1      incorporated herein by reference. The Note was amended and extended on several occasions to
2      increase the balance and to extend the maturity.
3             To secure the Loan obligations, V. S. Investment executed and delivered to BRMK two
4      Deeds of Trust, which granted BRMK, as beneficiary, a security interest in and lien against the
5      Properties. True and correct copies of the two Deeds of Trust, with required redactions for
6      financial privacy, are attached to the Jenkins Decl. as Exhibit B & C.
7             The first Deed of Trust was properly recorded in the real property records of King County,
8      Washington on April 21, 2016, under Recording No. 20160421001467, and granted BRMK a
9      security interest in the College Street Property. See, Deed of Trust, Exhibit B, Jenkins Decl. The
10     full legal description of the College Street Property is as follows:
11
              Lots 1 and 2, Block “B”, CITY GARDEN, according to the plat thereof recorded in
12            Volume 10 of Plats, page 14, records of King County, Washington;

13            EXCEPT the Westerly 20 feet of Lots 1 and 2 (measured along the North line of Lot
14
              1 and the South line of Lot 2);

15            AND EXCEPT the South 10 feet of Lot 2, (measured along the East line of said Lot
              2).
16

17            SITUATE in the County of King, State of Washington.

18            PHYSICAL ADDRESS: 2463, 2465, 2467, and 2469 South College Street, Seattle,
19
              WA 98144

20            ASSESSOR’S TAX PARCEL NO.: 159460-0090-08
21     See, Deed of Trust, Exhibit B, Jenkins Decl.
22            The Second Deed of Trust was properly recorded in the real property records of
23     Snohomish County, Washington on April 21, 2016, under Recording No. 201604210406 and
24     granted BRMK a security interest in the Priest Point Property. See, Deed of Trust, Exhibit C,
25     Jenkins Decl.
26            B.       The Debtor’s Loan is in Default.


     BRMK LENDING, LLC’S MOTION TO DISMISS                                    HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                   ATTORNEYS AT LAW
                                                                                 520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 3                                                    Seattle, Washington 98101
                                                                                  Telephone (206) 340-1935

     Case 20-11541-CMA         Doc 25     Filed 06/22/20     Ent. 06/22/20 16:44:10        Pg. 3 of 14
1             V. S. Investment defaulted on the Loan by failing pay the loan balance in full by the
2      Maturity Date. As of June 19, 2020, BRMK is owed not less than $4,287,350.29 on the Loan,
3      which includes the principal balance, accrued interest to date, certain lender costs, late fees, loan
4      extension fees, and other loan expenses. Interest continues to accrue on the Note at the default
5      rate of 24% per annum, which equates to $2,035.11 per diem, along with BRMK’s attorneys’ fees,
6      costs of collection, and other expenses. Jenkins Decl., ¶ 6.
7             By January 2019, the College Street Property construction was largely complete, and V. S.
8      Investment had entered into purchase and sale agreements for each of the four units with a
9      combined total sale price of $2,845,000. Heath Decl., ¶ 4, Exhibits B-E. Sometime after
10     entering into these agreements, the principals of V. S. Investment apparently ceased working on
11     the projects, leaving construction incomplete, and the sales were not closed prior to the
12     appointment of the Receiver. Jenkins Decl., ¶ 8.
13            C.      Appointment of the Receiver.
14            The Deeds of Trust specifically provide that BRMK has the right to appoint a receiver in
15     the event of default as to the terms in the Loan Documents. As such, pursuant thereto, BRMK
16     sought appointment of a general receiver and filed a petition for appointment of same on January
17     22, 2020, in King County Superior Court Case No. 20-2-01927-5 SEA (the “Receivership Case”).
18     An Order appointing Elliott Bay Asset Solutions, LLC (“Elliott Bay” or the “Receiver”) as general
19     receiver was entered in the Receivership Case on February 6, 2020. A true and correct copy of the
20     Appointment Order is attached to the Heath Decl. as Exhibit A.
21            The Receiver immediately took possession of the College Street Property and the existing
22     purchase and sale agreements were rescinded; construction was not 100% complete and the
23     Receiver was not in a position to complete construction. The Receiver then listed the College
24     Street Property for sale. Heath Decl., ¶ 5. On or about February 28, 2020, the Receiver entered
25     into a Commercial & Investment Real Estate Purchase & Sale Agreement (the “PSA”) with Alpine
26     Homes NW, LLC (“Alpine Homes”) to sell both Properties for $3,400,000. While the total sales


     BRMK LENDING, LLC’S MOTION TO DISMISS                                 HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                 ATTORNEYS AT LAW
                                                                               520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 4                                                  Seattle, Washington 98101
                                                                                Telephone (206) 340-1935

     Case 20-11541-CMA         Doc 25     Filed 06/22/20    Ent. 06/22/20 16:44:10       Pg. 4 of 14
1      price was not allocated between the Properties, it was generally understood that the College Street
2      Property accounted for $2,850,000 of the sale price and the Priest Point Property accounted for
3      $550,000.00. After the proposed sale had been approved by the Court (with no objections having
4      been filed, Alpine Homes defaulted on its obligations under the PSA. Elliott Bay filed a complaint
5      for breach of contract on May 21, 2020 to enforce the PSA and to attempt to collect the earnest
6      money. Heath Decl., ¶ 6.
7             The Receiver was then able to enter into a new Purchase and Sale Agreement for both
8      College Street Property “as is, where is” for $2,850,000.00 with Ahmet and Stephanie Gurbuz.
9      On May 29, 2020, the Receiver filed a motion to approve this second sale agreement. Heath
10     Decl., ¶ 7.
11            D.     The Debtor’s Bankruptcy Filing.
12            V. S. Investment filed this Chapter 11 bankruptcy case on May 29, 2020. It is clear from a
13     review of the Debtor’s list of top unsecured creditors and the schedules and statements that there
14     is no equity in the Property and that this bankruptcy was a tactic to thwart or delay the
15     Receivership Case.
16            The Bankruptcy Petition [Dkt. #1] lists BRMK with a claim of $3,722,105.46 (this
17     understates the claim significantly as it is based upon the amount owing as of November 19, 2019
18     and so excludes the interest, fees and costs which accrued after that time), and claims it is secured
19     by the College Street Property, which has a collective value of $3,273,000.00. Thus, BRMK is
20     listed as having an unsecured claim of $449,105.46. The Petition also list multiple other creditors
21     with alleged claims against the College Street Property, including Paul Greben, with a claim of
22     $598,500.00 (listed as fully unsecured) and Ecocline Exe. & Utilities LLC, with a claim of
23     $137,205.00 against the College Street Property, also listed as fully unsecured.
24            V. S. Investment modifies these valuations somewhat when filing its Schedules and
25     Statements [Dkt. #17]. Here, the Debtor claims that the College Street Property is worth
26     $3,800,000. [Dkt. #17 at Schedule A/B part 9]. It still lists Ecocline Exc. & Utilities with a claim


     BRMK LENDING, LLC’S MOTION TO DISMISS                               HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                ATTORNEYS AT LAW
                                                                              520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 5                                                 Seattle, Washington 98101
                                                                               Telephone (206) 340-1935

     Case 20-11541-CMA        Doc 25     Filed 06/22/20    Ent. 06/22/20 16:44:10         Pg. 5 of 14
1      of $137,205.00 and Paul Greben with a claim of $598,500.00 [Dkt. #17 at Schedule D].
2             While the valuation listed for the College Street Property on the Petition versus Schedule A
3      does not match, under either scenario there is no equity in the College Street Property.
4             Further, V. S. Investment has mismanaged its affairs and there is likely to be a substantial
5      and continuing loss to the estate and no reasonable likelihood of a confirmed plan of
6      reorganization.
7             Inexplicably, and with the view of preserving some appearance of liquidity, the Debtor has
8      listed “work in progress” on a real estate development to be built at 319 75th St., Everett WA
9      98203 (the “Everett Property”) as worth $4,050,000.00. [Dkt. #17 at Schedule A/B part 5]. The
10     value is based on the estimated value of ten townhomes once they are completed. No
11     construction has been commenced. The Debtor has no funds on hand to begin construction and
12     admits that it is “in process of acquiring permits and financing.” Meanwhile, the current value of
13     the Everett Property is $457,800.00. [Dkt. #17 at Schedule A/B part 9]. The Everett Property is
14     currently encumbered by a claim of Cyan Funding LLC in the amount of $925,000 and Sandler
15     Architects, LLC in an unknown amount. [Dkt. #17 at Schedule D].
16            After filing its schedules and statements, the Debtor filed an ex parte motion for
17     authorization to file monthly financial reports for non-operating corporation or partnership [Dkt.
18     #22]. In its motion, the Debtor admitted that: “Debtor is not engaged in any active business
19     operations.” See, Dkt. #22.
20            The Debtor was unsuccessful in completing a four unit project in Seattle at any profit, but
21     its bankruptcy schedules and statements claim a $4,050,000 asset for “work in progress” based
22     upon a ten unit project that is so far unpermitted, unfinanced, and already subject to liens that are
23     more than double the existing value of the Everett Property.
24            E.     The Receiver Should Proceed with the Receivership/Litigation.
25            This case should be dismissed. Alternatively, the stay in order should be lifted to allow
26     Elliot Bay to proceed with the Receivership Case so it can sell the Properties and proceed with


     BRMK LENDING, LLC’S MOTION TO DISMISS                               HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                ATTORNEYS AT LAW
                                                                              520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 6                                                 Seattle, Washington 98101
                                                                               Telephone (206) 340-1935

     Case 20-11541-CMA        Doc 25     Filed 06/22/20    Ent. 06/22/20 16:44:10       Pg. 6 of 14
1      litigation against Alpine Homes in order to enforce the PSA.
2                                V. LEGAL AUTHORITY & ARGUMENT
3             This bankruptcy case should be dismissed or relief from stay granted as to the Properties.
4      At a minimum, relief from stay should be granted as to the College Street Property, so that the
5      Receiver may proceed with the pending sale, and as to the Alpine Homes Lawsuit.
6             A.     This Case Should Be Dismissed.
7             11 U.S.C. § 1112(b) provides that a case may be dismissed or converted as follows:
8
              (1) Except as provided in paragraph (2) and subsection (c), on request of a
9             party in interest, and after notice and a hearing, the court shall convert a case
              under this chapter to a case under chapter 7 [11 U.S.C. §§ 701, et seq.] or
10            dismiss a case under this chapter [11 U.S.C. §§ 1101, et seq.], whichever is in
11
              the best interests of creditors and the estate, for cause unless the court
              determines that the appointment under section 1104(a) [11 U.S.C. § 1104(a)]
12            of a trustee or an examiner is in the best interests of creditors and the estate.
                      ***
13
              (4) For purposes of this subsection, the term “cause” includes—
14                    (A) substantial or continuing loss to or diminution of the estate and the
                      absence of a reasonable likelihood of rehabilitation;
15                    (B) gross mismanagement of the estate;
16
                             ***
                      (M) inability to effectuate substantial consummation of a confirmed
17                    plan.
18     11 U.S.C. § 1112(b) (West 2020 ed.).
19            Here, it is judicially and economically efficient to allow the Receiver to continue with its
20     duties in Superior Court in administering the Receivership Case. The issues here are straight-
21     forward: this bankruptcy case was filed in order to thwart the pending sale of the Properties by the
22     Receiver, though the Priest Point Property is not owned by the Debtor; as an insider, it is all but
23     guaranteed that the Debtor will not pursue the claim against Alpine Homes; the Debtor has
24     walked away from its loan obligations to BRMK and its construction of the College Street
25     townhomes; as the Debtor is clearly insolvent and has limited if any funds available to carry on
26     with construction, it is extremely unlikely that the Debtor will be able to finish construction; the


     BRMK LENDING, LLC’S MOTION TO DISMISS                                HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                ATTORNEYS AT LAW
                                                                              520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 7                                                 Seattle, Washington 98101
                                                                               Telephone (206) 340-1935

     Case 20-11541-CMA         Doc 25    Filed 06/22/20     Ent. 06/22/20 16:44:10      Pg. 7 of 14
1      Debtor has refused access to the Priest Point Property while it is being marketed for sale; and the
2      Debtor has mismanaged the Properties in recent years. The Receivership Case was very far along
3      when the Debtor suddenly filed this Chapter 11 case. There do not appear to be any avoidance
4      actions possible here or other assets that would benefit the bankruptcy estate. There is absolutely
5      no equity in the College Street Property. V. S. Investment does not have the financial resources or
6      expertise to confirm a viable plan or administer a Chapter 11. Accordingly, either abstention or
7      dismissal of this case is warranted.
8             The principals of the Debtor walked away from an incomplete construction project at the
9      College Street Property after they had already entered into purchase and sale agreements. They
10     allowed liens to be placed against the College Street Property far in excess of its value. The
11     passage of time does not bode well for the value of unfinished real estate in the current market.
12            The Debtor values the real property assets at $4,257,800.00, and they list existing secured
13     claims of $5,382,810.46. The secured claims exceed the value of the current assets by over
14     $1,000,000.00. The Debtor has no cash on hand and no cash equivalents. Somehow, the Debtor
15     appears to expect to generate over $4,000,000.00 from a real estate project located in Everett,
16     Washington, that has not been started, has not been permitted, and has no apparent funding; the
17     Debtor claims this purported development project is “work in progress.” Schedules and
18     Statements, Dkt. #17, pg. 4. The possibility of confirming a plan and actually reorganizing under
19     these circumstances is zero.
20            When the Receiver was appointed, its first task was to void the “sales” by the Debtor to
21     third parties that required the Debtor to fund and complete numerous punch list items. Once that
22     process was over, the Receiver began to market the Properties for sale, and found a buyer who
23     was willing to take the College Street Property as is/where is, and the buyer – not the Debtor or
24     the Receiver – would complete the construction. Though the sale to Alpine Homes fell through,
25     the Debtor did not object to the Receiver’s appointment when application was made, and did not
26     object to either the sale of the Properties to Alpine Homes for a total sale price of $3,352,000.00,


     BRMK LENDING, LLC’S MOTION TO DISMISS                               HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                               ATTORNEYS AT LAW
                                                                             520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 8                                                Seattle, Washington 98101
                                                                              Telephone (206) 340-1935

     Case 20-11541-CMA         Doc 25     Filed 06/22/20   Ent. 06/22/20 16:44:10      Pg. 8 of 14
1      or to the later sale of the College Street Property to Ahmet and Stephanie Gurbuz for
2      $2,850,000.00. The Debtor never objected to either proposed sale price. It is only after the
3      Receiver has managed to enter into a new purchase and sale agreement that the Debtor has finally
4      stood up to file a bankruptcy. The only assets in this estate are fully secured, so there is no hope
5      of a successful plan of reorganization.
6                     1.      The Bankruptcy Should be Dismissed as a Bad Faith Filing.
7             The Debtor filed this bankruptcy just after the Receiver had filed a motion to allow a sale
8      of the College Street Property,2 and the Debtor took this step solely to stop the sale even
9      though the Receiver’s sale price was commensurate with the price to which the Debtor had
10     previously agreed for the College Street Property.
11            Courts have overwhelmingly held that a lack of good faith in filing a Chapter 11 petition
12     establishes cause for dismissal. See, In re Marsch, 36 F.3d 825, 828 (9th Cir. 1994); citing, In re
13     Little Creek Dev. Co., 779 F.2d 1068, 1072 (5th Cir. 1986); In re Stolrow’s, Inc., 84 B.R. 167, 170
14     (9th Cir. BAP 1994); In re N.R. Guaranteed Retirement, Inc., 112 B.R. 263, 270 (Bankr.N.D.Ill.),
15     aff’d, 119 B.R. 149 (N.D.Ill. 1990). Thus, courts have determined that the “good faith”
16     requirement is inherent in the statute. See, In re Meyers Way Development Limited Partnership, 116
17     B.R. 239, 241 (Bankr.W.D.Wa 1990); see also, In re Maggaro, 84 B.R. 803 (Bankr.M.D.Fla. 1988).
18            Although there is no per se test for determining when a debtor’s Chapter 11 petition has
19     not been filed in good faith, a number of cases have articulated lists of factors which provide a
20     relevant guide in identifying such “bad faith” filings. In In re Phoenix Piccadilly Ltd., 849 F.2d
21     1393 (11th Cir. 1988), the Eleventh Circuit observed:
22

23            There is no particular test for determining whether a debtor has filed a petition in
              bad faith. Instead, the courts may consider any factors which evidence “an intent to
24            abuse the judicial process and the purposes of the reorganization provisions” or, in
25
              particular, factors which evidence that the petition was filed “to delay or frustrate
       2
26      The Receiver’s first motion to sell the Properties fell through when the Debtor’s insider, Alpine Homes,
       breached the purchase and sale contract. Litigation is pending in Superior Court.

     BRMK LENDING, LLC’S MOTION TO DISMISS                                   HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                   ATTORNEYS AT LAW
                                                                                 520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 9                                                    Seattle, Washington 98101
                                                                                  Telephone (206) 340-1935

     Case 20-11541-CMA          Doc 25     Filed 06/22/20     Ent. 06/22/20 16:44:10       Pg. 9 of 14
              the legitimate efforts of secured creditors to enforce their rights.” In re Albany
1
              Partners, Ltd., [749 F.2d 670, 674 (11th Cir. 1984)].
2
              The bankruptcy court’s finding of bad faith is well supported by the record. The
3
       court held that many of the circumstantial factors which have been identified by the courts
4
       as evidencing a bad faith filing are present in this case:
5

6                     (i) The Debtor has only one asset, the Property, in which it does not
                      hold legal title;
7

8                     (ii) The Debtor has few unsecured creditors whose claims are small in
                      relation to the claims of the Secured Creditors;
9
                      (iii) The Debtor has few employees;
10

11                    (iv) The Property is the subject of a foreclosure action as a result of
                      arrearages on the debt;
12

13                    (v) The Debtor's financial problems involve essentially a dispute
                      between the Debtor and the Secured Creditors which can be resolved
14                    in the pending State Court Action; and
15
                      (vi) The timing of the Debtor’s filing evidences an intent to delay or
16                    frustrate the legitimate efforts of the Debtor’s secured creditors to
                      enforce their rights.
17

18
       Piccadilly, Ltd., 849 F.2d 1393, 1394-1395; see, Little Creek Dev. Co. v. Commonwealth Mortgage Corp.

19
       (In re Little Creek Dev. Co.), 779 F.2d 1068, 1073 (5th Cir. 1986); In re Natural Land Corp., 825 F.2d

20
       at 298; In re Heritage Wood’n Lakes Estates, Inc., 73 B.R. 511, 514 (Bankr.M.D.Fla.1987); In re Sar-

21
       Manco, Inc., 70 B.R. 132, 141 (Bankr.M.D.Fla.1986); In re McCormick Rd. Assocs., 127 B.R. 410,

22
       413 (N.D. Ill. 1991).

23
              These and other factors have been following in the Ninth Circuit. See, St. Paul Self Storage

24
       Ltd. P’ship v. Port Auth. (In re St. Paul Self Storage Ltd. P’ship), 185 B.R. 580 (9th Cir. BAP 1995); In

25
       re Stolrow’s, Inc., 84 B.R. 167, 171 (9th Cir. BAP 1988). Generally speaking, when factors such as

26
       these indicate that a debtor is unreasonably deterring or harassing creditors rather than


     BRMK LENDING, LLC’S MOTION TO DISMISS                                   HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                    ATTORNEYS AT LAW
                                                                                  520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 10                                                    Seattle, Washington 98101
                                                                                   Telephone (206) 340-1935

     Case 20-11541-CMA         Doc 25     Filed 06/22/20      Ent. 06/22/20 16:44:10       Pg. 10 of 14
1      attempting a speedy and feasible reorganization, the court may conclude that the petition has
2      been filed in bad faith and dismiss it. St. Paul, 185 B.R. at 582-83 (some citations omitted).
3      Again, good faith is determined by a review of all existing factors, rather than the existence of
4      any specific fact. See, In re Del Rio Development, Inc., 35 B.R. 127 (9th Cir. BAP 1983); see also,
5      Marsch, 36 F.3d at 828, citing, In re Arnold, 806 F.2d 937, 939 (9th Cir. 1986). In examining
6      whether a bankruptcy is filed in good faith, the subjective intent of the debtor is not
7      determinative, rather, courts will dismiss cases which were filed for a variety of tactical reasons
8      unrelated to reorganization. Id.
9             For example, the Marsch case was dismissed for bad faith, and sanctions were imposed
10     upon the debtor, when the court determined that the bankruptcy was filed solely to delay
11     collection of a judgment and to avoid posting an appeal bond. Marsch, 36 F.3d at 829. Western
12     District of Washington Bankruptcy Courts have mirrored this decision, holding that a debtor
13     may not use a Chapter 11 filing as a litigation tactic. See, e.g., In re Karum Group, Inc., 66 B.R. 436,
14     438 (Bankr.W.D.Wa 1986). Therefore, generally, a case has been filed in bad faith if it does not
15     satisfy the reorganization purposes for which Chapter 11 was designed. In re Meyers Way, 116
16     B.R. at 241. The reorganization process of Chapter 11 was designed to protect the creditors and
17     junior lienholders of the debtor from premature foreclosure as well as to prevent economically
18     wasteful liquidation of valuable entities. Where a petition is filed to subvert the legitimate rights
19     of creditors in the absence of any reasonable expectations that the debtor can successfully
20     reorganize, there is no basis for access to Chapter 11 and the protective machinery of the
21     automatic stay. In re Thirtieth Place, Inc., 30 BR 503, 506 (9th Cir. BAP 1983).
22            Here, the facts meet every factor set forth above: the Debtor has only one asset; the
23     Debtor has few unsecured creditors; the Debtor has no apparent employees; the Properties are
24     all in the Receivership Case due entirely to the Debtor’s loan defaults to BRMK; the Debtor’s
25     financial problems relate almost exclusively to the dispute between the Debtor and BRMK,
26     which can and should be resolved in the pending Receivership Case; and the timing of the


     BRMK LENDING, LLC’S MOTION TO DISMISS                                   HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                   ATTORNEYS AT LAW
                                                                                 520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 11                                                   Seattle, Washington 98101
                                                                                  Telephone (206) 340-1935

     Case 20-11541-CMA         Doc 25     Filed 06/22/20     Ent. 06/22/20 16:44:10       Pg. 11 of 14
1      Debtor’s filing evidences an intent to delay or frustrate BRMK’s legitimate efforts to enforce its
2      rights against the Debtor and the real property collateral.
3             Given the foregoing, this case should be dismissed at this time.
4
              B.      Relief from Stay Should Be Granted with Respect to the College Street
5                     Property and the Alpine Homes Litigation.

6             Relief from stay is warranted because the College Street Property has no equity and is not
7      necessary for a reorganization. 11 U.S.C. § 362(d) provides in pertinent part as follows:
8
              On request of a party in interest and after notice and hearing, the court shall
9             grant relief from the stay provided under subsection (a) of this section, such
              as by terminating, annulling, modifying, or conditioning such stay—
10                    (1)     for cause, including the lack of adequate protection of an
11
                              interest in property of such party in interest;
                      (2)     with respect to a stay of an act against property under
12                            subsection (a) of this section, if—
                              (A) the debtor does not have equity in such property; and
13
                              (B) such property is not necessary to an effective reorganization[.]
14

15     See, 11 U.S.C. § 362(d) (West 2020 ed.) (emphasis added).
16                    1.     “Cause” Under 11 U.S.C. § 362(d)(1) Exists to Grant Relief From Stay.
17            Under 11 U.S.C. § 362 (d)(1), on request of a party in interest, the Court shall terminate,
18     annul, modify, or condition the stay for cause, including lack of adequate protection. Adequate
19     protection is lacking where there is an insufficient equity cushion to protect a secured creditor’s
20     interests in its collateral. See, In re Mellor, 734 F.2d 1396, 1401 (9th Cir. 1984). An equity cushion
21     is the amount of value in property which secures a creditor’s claim, above the amount of the
22     indebtedness owed, that will shield the creditor’s interest from loss due to any decrease in property
23     value during the time the automatic stay remains in effect. Id. at 1400. In determining the amount
24     of value in property, the likely costs of sale or liquidation must be considered. In re Faires, 34
25     Bankr. 549, 550 (Bankr. W.D. Wash. 1983).
26            A Bankruptcy Court determines whether “cause” exists to lift an automatic stay on a case


     BRMK LENDING, LLC’S MOTION TO DISMISS                                 HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                 ATTORNEYS AT LAW
                                                                               520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 12                                                 Seattle, Washington 98101
                                                                                Telephone (206) 340-1935

     Case 20-11541-CMA        Doc 25     Filed 06/22/20     Ent. 06/22/20 16:44:10      Pg. 12 of 14
1      by case basis. In re Castlerock Properties, 781 F.2d 159, 163 (9th Cir. 1986); In re Tucson Estates, Inc.,
2      912 F.2d 1162, 1166 (9th Cir. 1990); In re National Environmental Waste Corp., 129 F.3d 1052, 1055
3      (9th Cir. 1997). Where cause exists, a bankruptcy court must lift a stay. 11 U.S.C. § 362(d).
4             Here, “cause,” as referred to in 11 U.S.C. § 362(d)(1), exists to mandate relief from stay.
5      There is zero equity cushion as to the College Street Property and the Debtor has demonstrated
6      no prospects as to its ability to complete construction. The Debtor’s plans for the College Street
7      Property appear to be similar for its plans for the Everett development, which the Debtor
8      schedules as “work in progress.” Dkt. #17, Schedules and Statements, pg. 4. The Debtor asserts
9      that that project, if and when completed, will consist of 10 townhomes with an estimated value of
10     $450,000.00 each, though the Debtor has no source of funding to initiate, let alone complete, that
11     project. Therefore, cause exists to grant relief from stay in order to allow BRMK to continue with
12     the Receivership Case.
13                    2.      There is No Equity in the Property Under 11 U.S.C. § 362(d)(2).
14            BRMK has a secured claim of $4,287,350.29. Even at its most optimistic, the Debtor lists
15     the value of the College Street Property at $3,800,000.00, and admits that there are more than
16     $600,000.00 in claims junior to that of BRMK. It is thus undisputed that no equity exists in the
17     College Street Property.
18            BRMK further requests a waiver of the 14-day stay provided for under Fed.R.Bankr.P.
19     4001(a)(3). Litigation in the Receivership Case has been stayed as a result of the bankruptcy,
20     which is delaying final adjudication and BRMK’s ability to seek recovery. Further, Alpine Homes’
21     answer deadline has passed in the Superior Court, and BRMK would request to move for default
22     at the earliest available opportunity. There is no benefit to the Debtor or the Estate to the stay
23     and the Receivership Case should be allowed to proceed without further delay.
24            C.      The Properties Should be Abandoned Pursuant to 11 U.S.C. § 554.
25            11 U.S.C. § 554(b) allows the Court to order collateral abandoned if it is burdensome or of
26     inconsequential value and/or benefit to the estate. See, 11 U.S.C. § 554(b) (West 2016 ed.); Vu v.


     BRMK LENDING, LLC’S MOTION TO DISMISS                                    HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                    ATTORNEYS AT LAW
                                                                                  520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 13                                                    Seattle, Washington 98101
                                                                                   Telephone (206) 340-1935

     Case 20-11541-CMA         Doc 25      Filed 06/22/20     Ent. 06/22/20 16:44:10        Pg. 13 of 14
1      Kendall (In re Vu), 245 B.R. 644, 647 (B.A.P. 9th Cir. Cal. 2000); Morgan v. K.C. Mach. & Tool Co. (In
2      re K.C. Mach. & Tool Co.), 816 F.2d 238, 245 (6th Cir. 1987). “The only issue before the court in
3      an application for abandonment is whether there is a reason that the estate’s interest in the
4      property should be preserved or, instead, whether the property is so worthless or burdensome to
5      the estate that it should be removed therefrom.” In re K.C. Mach. & Tool Co., 816 F.2d at 246.
6             Here, as outlined fully above, the Properties are completely encumbered by the Deeds of
7      Trust and other liens, and thus are worthless to this estate. Therefore, there is no reason to keep
8      property of no value within the bankruptcy estate. Accordingly, the Properties should be
9      abandoned.
10                              VI. CONCLUSION & PROPOSED ORDER
11            Based on the foregoing, BRMK respectfully requests that the Court enter an Order
12     Dismissing the bankruptcy outright. In the alternative, an Order should be entered granting relief
13     from stay as to the College Street Property and allowing BRMK to proceed with the Receivership
14     Case. A proposed Order is attached hereto as Exhibit A.
15            DATED this 22nd day of June, 2020.
16                                                 Respectfully submitted,
17                                                 HACKER & WILLIG, INC., P.S.
18
                                                   /s/ Arnold M. Willig
19                                                 Arnold M. Willig, WSBA #20104
                                                   Elizabeth H. Shea, WSBA #27189
20                                                 Charles L. Butler, III, WSBA #36893
21
                                                   Attorneys for Petitioner
                                                   BRMK Lending, LLC
22

23

24

25

26



     BRMK LENDING, LLC’S MOTION TO DISMISS                                HACKER & WILLIG, INC., P.S.
     BANKRUPTCY OR FOR RELIEF FROM                                                ATTORNEYS AT LAW
                                                                              520 Pike Street, Suite 2500
     STAY AND ABANDONMENT - 14                                                Seattle, Washington 98101
                                                                               Telephone (206) 340-1935

     Case 20-11541-CMA        Doc 25    Filed 06/22/20     Ent. 06/22/20 16:44:10      Pg. 14 of 14
